Affirmed and Opinion Filed June 6, 2022




                                        In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00481-CV

                       LONETA LINDBERG, Appellant
                                  V.
                       MICHAEL LINDBERG, Appellee

                On Appeal from the County Court at Law No. 1
                          Rockwall County, Texas
                      Trial Court Cause No. 1-20-0808

                        MEMORANDUM OPINION
            Before Justices Partida-Kipness, Pedersen, III, and Nowell
                       Opinion by Justice Partida-Kipness
      Appellant Loneta Lindberg appeals the judgment rendered in favor of appellee

Michael Lindberg, her stepson, by Rockwall County Court at Law No. 1 (the trial

court). The judgment terminated a life estate in property awarded to Loneta in a

Family Settlement Agreement (FSA) as part of the probate of the estate of her late-

husband, Charles A. Lindberg (decedent). In a single issue, Loneta contends the trial

court lacked jurisdiction over Michael’s claims and, as such, the judgment is void.

We affirm the trial court’s judgment.
                                       BACKGROUND

       This case arises out of the probate of the Estate of Charles A. Lindberg

(decedent) in Rockwall County Court at Law No. 1. Loneta is the decedent’s

surviving spouse. Michael is the decedent’s son and Loneta’s stepson. During the

probate proceedings, disputes arose between the beneficiaries and parties interested

in the Estate concerning terms of the decedent’s Will and other matters. The probate

action was ultimately resolved in June 2014 by issuance of a Judgment Declaring

Heirship, a Special Warranty Deed, and a Family Settlement Agreement between

the parties dated June 10, 2014 (FSA).

       Loneta and Michael voluntarily executed the FSA1, which addressed

ownership of a home in Rockwall (the Property) purchased by Charles and Loneta

during their marriage. The FSA provided that the Property would be conveyed to

Michael by special warranty deed, and Loneta would have a life estate in the

Property “as long as she occupies the Property as a homestead” and pays “all taxes

on the home and will maintain the home during her life estate.” The FSA further

provided that Loneta’s personal property and household effects will be removed

from the Property within thirty days of termination of the life estate.

       The deed provides that the life estate carried with it “the duty of maintenance,

upkeep, insurance and real property taxes . . . .” The deed further provides that



   1
     The decedent’s daughter, Karen D. Richard, was also a signatory to the FSA. Karen is now deceased
and was not a party to the underlying proceeding.
                                                –2–
Michael “may take all legal and equitable action to terminate the life estate” if

Loneta “should fail to perform these duties and continue to fail to perform these

duties for a period of ninety (90) days after written notice from [Michael] to do

so . . . .”

        In the underlying proceeding, Michael sued to terminate the life estate and

evict Loneta. Michael contended that Loneta breached the FSA by failing to pay the

2019 property taxes and certain homeowner’s association (HOA) dues. Michael filed

a motion for summary judgment, which the trial court granted. This appeal followed.

                                      ANALYSIS

        In a single issue, Loneta contends the judgment is void because the trial court

lacked jurisdiction over the action. Whether a court has subject-matter jurisdiction

is a question of law that we review de novo. Wheelabrator Air Pollution Control,

Inc. v. City of San Antonio, 489 S.W.3d 448, 451 (Tex. 2016); Tex. Dep’t of Parks

& Wildlife v. Miranda, 133 S.W.3d 217, 226 (Tex. 2004); Chambers v. Pruitt, 241

S.W.3d 679, 684 (Tex. App.—Dallas 2007, no pet.). Here, Loneta argues that the

underlying action was an action for recovery of real property that falls outside of the

trial court’s statutorily-given jurisdiction. See TEX. GOV’T CODE § 26.043(8) (“A

county court does not have jurisdiction in a suit for the recovery of land.”). We

disagree.

        To begin, this action does not involve the determination of title or the recovery

of real property. Rather, Michael claimed Loneta breached the FSA and the terms of

                                           –3–
the deed and sought summary judgment on his breach of contract claim. Section

26.043(8) is, therefore, inapplicable here. Moreover, the trial court’s expanded

statutory jurisdiction encompassed Michael’s claims.

      The trial court is one of two statutory county courts in Rockwall County. TEX.

GOV’T CODE § 25.2011. The trial court’s jurisdiction is prescribed by sections

25.0003 and 25.2012 of the government code. TEX. GOV’T CODE §§ 25.003,

25.2012. Section 25.0003 contains the general grant of jurisdiction and provides, in

part, that statutory county courts have concurrent jurisdiction with district courts in

civil cases in which the amount in controversy is between $500 and $250,000. Id. §

25.0003(c)(1). As a statutory county court, the trial court also has expanded statutory

jurisdiction. TEX. GOV’T CODE § 25.2012. Specifically, the trial court has the same

jurisdiction provided by the state constitution and general law for district courts.

TEX. GOV’T CODE § 25.2012(a), 25.0003. The trial court’s expanded statutory

jurisdiction excludes only four types of cases, none of which apply here. TEX. GOV’T

CODE § 25.2012(b). If a specific statutory provision confers jurisdiction, the specific

provision controls over the general limitation of section 26.043. Contemporary

Contractors, Inc. v. Centerpoint Apt. Ltd. P/S, No. 05-13-00614-CV, 2014 WL

3051321, at *4 (Tex. App.—Dallas July 3, 2014, no pet.) (mem. op.) (citing

Thielemann v. Kethan, 371 S.W.3d 286, 292 (Tex. App.—Houston [1st Dist.] 2012,

pet. denied) (citing TEX. GOV’T CODE ANN. § 25.0001(a))).



                                         –4–
      Michael’s breach of contract action falls within the trial court’s expanded

jurisdiction. See Chambers, 241 S.W.3d at 684 (county court had jurisdiction to

decide breach of contract case). Therefore, the trial court had jurisdiction to decide

the underlying case. We overrule Loneta’s sole appellate issue.

                                  CONCLUSION

      We conclude the trial court had subject matter jurisdiction over the parties’

claims. Accordingly, we affirm the trial court’s judgment.




210481f.p05                                /Robbie Partida-Kipness/
                                           ROBBIE PARTIDA-KIPNESS
                                           JUSTICE




                                         –5–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

LONETA LINDBERG, Appellant                     On Appeal from the County Court at
                                               Law No. 1, Rockwall County, Texas
No. 05-21-00481-CV           V.                Trial Court Cause No. 1-20-0808.
                                               Opinion delivered by Justice Partida-
MICHAEL LINDBERG, Appellee                     Kipness. Justices Pedersen, III and
                                               Nowell participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED.

       It is ORDERED that appellee MICHAEL LINDBERG recover his costs of
this appeal from appellant LONETA LINDBERG.


Judgment entered this 6th day of June 2022.




                                         –6–